PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/996,984
Filing Date: 15 Jan 2016
Appellant(s): SIEMENS AKTIENGESELLSCHAFT



__________________
HENRY M FEIERESEN (Reg. No. 31,084)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/24/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding Appellant’s arguments concerning Seroussi failing to disclose “receiving with the display unit a representation command from the user to modify the data of the displayed image (see page 7 of the brief),” the Examiner respectfully disagrees.
Examiner notes that Appellant’s specification defines and provides examples for the claimed “representation command” as either a zoom command or a rotation command (see paragraph [0036]). Similarly, Seroussi teaches user may zoom-in on a selected portion of a CAD model where more detailed data may be required. In response, the client application reads metadata corresponding to the selected portion, and executes the command object associated with the selected portion (see paragraphs [0203], [0205], [0239] and [0248]).
 
Regarding Appellant’s arguments concerning Seroussi failing to disclose “when the display unit should process the data of the displayed image directly, then modifying the data of the displayed image with the display unit and without involving the computing unit in accordance with the representation command using the metadata associated with the data, and displaying an image of the modified data to the user via the output device of the display unit (see page 8 of the brief),” the Examiner respectfully disagrees.
As noted in the previous office action, Seroussi does not expressly disclose deciding if an editing operation is performed at the client or at the server (e.g., determining/deciding when the display unit should process the data of the displayed image directly; or determining/deciding when the display unit should not process the data of the displayed image directly). 
Seroussi does however disclose executing a command to apply an editing operation to a CAD model. This execution can be performed either locally or remotely (see paragraphs [0234]-[0248] client application 104 and/or application server 106 may execute command object 193 to apply the editing operation to the CAD model). 
Seroussi further discloses receiving data and metadata associated with the data at the display unit (See paragraphs [0205] and [0214] client application 104 may request from CAD server 112 four files 120, including...the metadata file 179); and displaying the data as an image with the display unit to a user via an output device of the display unit (see paragraph [0205] where rendering the requested data on a display is discussed).  One of ordinary skill in the art, namely a software developer, would recognize that primary reference Seroussi shows the ability to execute command functions either locally or remotely while secondary reference Hamada provides the ability to determine if a function should be processed at the client or the server based on metadata (see Hamada paragraphs [0159]-[0165], depending on the metadata received, the function respective to such metadata is determined and the location of execution is selected).

Regarding Appellant’s arguments that Seroussi “does not in any way teach that data of the displayed image is modified using the metadata associated with the data in accordance with the representation command and then displaying an image of the modified data to the user via the output device of the display unit (see page 8 of the brief),” the Examiner respectfully disagrees.
Examiner notes that Appellant’s claim language does not explicitly recite how the claimed “metadata associated with the data” is used. That is, nowhere in Appellant’s claim language is it explicitly stated how the data of the displayed image is modified using the metadata associated with the data as alleged in the brief. Appellant is merely claiming locally/remotely modifying the data in accordance with the representation command (i.e., zooming/rotating) using the metadata associated with the data. The representation command instructs the user on how to modify the data. The metadata provides instruction on whether or not to process data remotely or locally. Seroussi teaches receiving data and metadata associated with the data at the display unit (See paragraphs [0143]-[0149], [0205] and [0214] where it is discussed how metadata is used); and displaying the data as an image with the display unit to a user via an output device of the display unit (see paragraph [0205] where rendering the requested data on a display is discussed). 

Regarding Appellant’s arguments concerning Seroussi failing to disclose “when the display unit should not process the data of the displayed image directly, then conveying the representation command from the display unit to the computing unit, computing modified data in accordance with the conveyed representation command with the computing unit, receiving the modified data and metadata associated with the modified data with the display unit from the computing unit, and displaying an image of the modified data from the user via the output device of the display unit (see page 9 of the brief).”
As noted in the previous office action, Seroussi does not expressly disclose deciding if an editing operation is performed at the client or at the server (e.g., determining/deciding when the display unit should process the data of the displayed image directly; or determining/deciding when the display unit should not process the data of the displayed image directly). 
Seroussi does however disclose executing a command to apply an editing operation to a CAD model. This execution can be performed either locally or remotely (see paragraphs [0234]-[0246] “client application 104 and/or application server 106 may execute command object 193 to apply the editing operation to the CAD model’). 
Seroussi further discloses receiving data and metadata associated with the data at the display unit (See paragraphs [0205] and [0214] “client application 104 may request from CAD server 112 four files 120, including...the metadata file 179”); and displaying the data as an image with the display unit to a user via an output device of the display unit (see paragraph [0205] where rendering the requested data on a display is discussed).  One of ordinary skill in the art, namely a software developer, would recognize that primary reference Seroussi shows the ability to execute command functions either locally or remotely while secondary reference Hamada provides the ability to determine if a function should be processed at the client or the server based on metadata (see Hamada paragraphs [0159]-[0165], depending on the metadata received, the function respective to such metadata is determined and the location of execution is selected).

Regarding Appellant’s arguments concerning Hamada failing to disclose “deciding with the display unit whether or not the display unit should process the data of the displayed image directly using the metadata associated with the data in accordance with the representation command, depending on the metadata associated with the data.,” the Examiner respectfully disagrees.
Hamada discloses deciding if the rotation of an image is done locally or remotely based on the presence of the image rotation function or not (see paragraphs [0159]-[0165], depending on the metadata received, the function respective to such metadata is determined and the location of execution is selected).

In response to applicant's argument that “when Seroussi is modified by the teachings of Hamada, at best, one of ordinary skill in the art is taught only how to properly display original image data sent from a server to a client based upon its original image data angle of rotation and Ff the rotation is performed by the client or the server (see page 11 of the brief),” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174        
                                                                                                                                                                                                Conferees:

/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.